Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Response after Ex Parte Quayle Office Action filed on 03/22/22.
3.	Claims 1-20 are under examination.
4.	Claim 1 is amended.
 
Response to Arguments
5.	Applicant amendment filed on 03/22/22, with regards to specification objection (Abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
6.	Applicant amendment filed on 03/22/22, with regards to claim objection (Claim 1) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
7.	Claims 1-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	TSAI et al. 2019/0104562 A1 (Title: Apparatus and method for handling radio link control failure) (See abstract, Para. 0009-0010 & claim 1).
B.	Park et al. 2019/0082363 A1 (Title: Rdaio link failure information for PDCP duplication) (See abstract, Para. 0137, 0142 & 0159).
C.	Rao et al. 2019/0239112 A1 (Title: System and method for supporting URLLC in advanced V2X communications) (See abstract, Para. 0202-0203 & 0209).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469